Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  133818                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  STEPHEN E. McALPINE and RONALD                                                                      Robert P. Young, Jr.
  KEITH WHEELER,                                                                                      Stephen J. Markman,
                                                                                                                     Justices
            Plaintiffs-Appellants,
  v                                                                SC: 133818
                                                                   COA: 266428
                                                                   Oakland CC: 2005-064357-NM
  DAVID EINSTANDIG and THAV, GROSS,
  STEINWAY & BENNETT, P.C.,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                  _________________________________________
           t0830                                                              Clerk